 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

ADDENDUM 1 TO LICENSE AGREEMENT

 

THIS ADDENDUM, is made and entered into this 30th day of November, 2010
(Effective Date of this Addendum), by and between the UNIVERSITY OF SOUTH
FLORIDA RESEARCH FOUNDATION, INC., a corporation not for profit under Chapter
617 Florida Statutes, and a direct support organization of the University of
South Florida pursuant to section 1004.28 Florida Statutes, having its principal
office at 3802 Spectrum Blvd, Suite 100, Tampa, Florida 33620, U.S.A. and New
Energy Solar Corporation.  Capitalized terms used herein and not otherwise
defined shall have the same meaning ascribed to them in the License Agreement.

 

WHEREAS, on June 21st  ,2010 a License Agreement (“License Agreement”) was
entered into by the parties relating to the utilization of Patent Rights
associated with USF Technology Referenced as 08B117-Fabrication of Organic Solar
Array for Applications in Microelectromechanical Systems and Others; and

 

WHEREAS, New Energy Solar Corporation wishes to license two additional
technologies from UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION; USF Reference
No.- 09B116 and 10B115, and amend the License Agreement to include the same.

 

NOW, THEREFORE, the parties agree as follows:

 

1.      the License Agreement is hereby amended by:

 

a.)    Deleting the text of Schedule I and replacing it with the attached new
Schedule I.

 

b.)   Deleting the text of Appendix D -Milestones and replacing it with the
attached new Appendix D- Milestones.

 

c.)    The principle office of the Licensee shall be amended as follows

 

i)                   Section 15.2

New Energy Solar Corp.,

9192 Red Branch Road, Suite 110,

Columbia, MD 21045

 

1

--------------------------------------------------------------------------------

 

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

2.  Licensee shall pay to Licensor the sum of **** within thirty (30) days of
the Effective Date of this Addendum to reimburse any and all prior expenses
associated with preparation, filing, prosecution, issuance, maintenance,
defense, and reporting of  patents and patent applications for ****now included
within the definition of Licensed Patents under the License Agreement.   (NOTE:
the above referenced dollar amount in this section is subject to change, as all
related patent prosecution expense invoices may not have been received from the
law firm at the time of this Addendum’s negotiation and execution.)  Licensee
shall be responsible for and pay all costs and expenses incurred by Licensor 
related to the future preparation, filing, prosecution (including
interferences), issuance, maintenance, defense (including oppositions) and
reporting of the Licensed Patents in accordance with the terms of the License
Agreement.

 

3.  All terms not defined herein shall have the same meaning as ascribed in the
License   Agreement. The License Agreement shall remain in full force and effect
in accordance with its terms as modified herein. All terms of this Addendum
shall control over any conflicting terms in the License Agreement and any
Appendices thereto. The foregoing changes, deletions and/or additions in the
Addendum are made to and constitute an integral part of the License Agreement as
if same were set forth therein.

                       

IN WITNESS WHEREOF, the parties have set their hands and seals and duty executed
this Addendum as of the effective date listed in the preamble above.

 

Signature page to follow

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

 

UNIVERSITY OF SOUTH FLORIDA                          NEW ENERGY SOLAR CORP.

RESEARCH FOUNDATION

 

 

 

 

By:/s/ Valerie Landrio McDevitt                      By:/s/ John Conklin

 

Name:_Valerie Landrio McDevitt                                Name: John Conklin

Title: Assistant Vice President                                      Title:
President/ CEO

Division of Patents & Licensing                                  New Energy
Solar Corporation

 

 

Acknowledged and Agreed to:

 

 

_________________________________________________                  

 

   ____________________________________________

Inventor                                                                                     
University of South Florida Board of 

                                                                                             
Trustees, a Public Body Corporate

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

Schedule I

****

 

 

 

Appendix D- Milestones

 

****

 

 

4

--------------------------------------------------------------------------------

 